                 Case 10-57615             Doc 48   Filed 04/03/19 Entered 04/03/19 13:36:03        Desc Main
                                                     Document     Page 1 of 16




1A
 101-7-TDR
 /2009
 /2010
 2ems Inc.
                                                UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF ILLINOIS
                                                        EASTERN DIVISION


              In Re:                                          §
                                                              §
              PETRU LULUSA                                    §     Case No. 1:10-57615-PSH
              GABRIELA G. LULUSA                              §
                                                              §
                                  Debtors                     §

                              CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                              REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                              ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

                      RONALD R. PETERSON, chapter 7 trustee, submits this Final Account, Certification
              that the Estate has been Fully Administered and Application to be Discharged.

                      1) All funds on hand have been distributed in accordance with the Trustee’s Final Report
              and, if applicable, any order of the Court modifying the Final Report. The case is fully
              administered and all assets and funds which have come under the trustee’s control in this case
              have been properly accounted for as provided by law. The trustee hereby requests to be
              discharged from further duties as a trustee.

                     2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
              discharged without payment, and expenses of administration is provided below:


              Assets Abandoned: 222,588.00                          Assets Exempt: 40,772.00
              (Without deducting any secured claims)

              Total Distributions to Claimants: 21,646.18           Claims Discharged
                                                                    Without Payment: 392,269.56

              Total Expenses of Administration: 3,353.82


                      3) Total gross receipts of $ 25,000.00 (see Exhibit 1), minus funds paid to the debtor and
              third parties of $ 0.00 (see Exhibit 2), yielded net receipts of $ 25,000.00 from the liquidation of
              the property of the estate, which was distributed as follows:




         UST Form 101-7-TDR (10/1/2010) (Page: 1)
             Case 10-57615             Doc 48    Filed 04/03/19 Entered 04/03/19 13:36:03            Desc Main
                                                  Document     Page 2 of 16




                                                  CLAIMS           CLAIMS                 CLAIMS                 CLAIMS
                                                SCHEDULED         ASSERTED               ALLOWED                  PAID



SECURED CLAIMS
(from Exhibit 3)                                  $ 227,206.00              $ 0.00                 $ 0.00                  $ 0.00

PRIORITY CLAIMS:
  CHAPTER 7 ADMIN. FEES
  AND CHARGES
  (from Exhibit 4)                                         NA            3,353.82               3,353.82                 3,353.82

PRIOR CHAPTER
  ADMIN. FEES AND
  CHARGES (from Exhibit 5)                                 NA                 NA                     NA                       NA

  PRIORITY UNSECURED
  CLAIMS (from Exhibit 6)                             1,198.00                0.00                  0.00                     0.00

GENERAL UNSECURED
CLAIMS (from Exhibit 7)                              95,523.00          89,988.74              89,988.74                21,646.18

TOTAL DISBURSEMENTS                               $ 323,927.00        $ 93,342.56            $ 93,342.56           $ 25,000.00


                  4) This case was originally filed under chapter 7 on 12/30/2010 . The case was pending
          for 99 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to
          the United States Trustee.

                  6) An individual estate property record and report showing the final accounting of the
          assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for each
          estate bank account, showing the final accounting of the receipts and disbursements of estate
          funds is attached as Exhibit 9.

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
          foregoing report is true and correct.

          Dated: 02/14/2019                        By:/s/RONALD R. PETERSON
                                                                         Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. § 1320.4(a)(2) applies.




     UST Form 101-7-TDR (10/1/2010) (Page: 2)
               Case 10-57615             Doc 48      Filed 04/03/19 Entered 04/03/19 13:36:03                     Desc Main
                                                      Document     Page 3 of 16




                                                              EXHIBITS TO
                                                            FINAL ACCOUNT


             EXHIBIT 1 – GROSS RECEIPTS

                            DESCRIPTION                                    UNIFORM                                          $ AMOUNT
                                                                          TRAN. CODE1                                       RECEIVED

Co-Debtor retains a 1/2 future life estate interes                           1110-000                                           25,000.00

TOTAL GROSS RECEIPTS                                                                                                           $ 25,000.00
1
 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


             EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                    PAYEE                                       DESCRIPTION                            UNIFORM              $ AMOUNT
                                                                                                      TRAN. CODE               PAID

NA                                                                                                       NA                            NA

TOTAL FUNDS PAID TO DEBTOR &                                                                                                         $ NA
THIRD PARTIES


             EXHIBIT 3 – SECURED CLAIMS

                                                  UNIFORM       CLAIMS
                                                                                    CLAIMS                CLAIMS
CLAIM NO.               CLAIMANT                   TRAN.     SCHEDULED                                                      CLAIMS PAID
                                                                                   ASSERTED              ALLOWED
                                                   CODE     (from Form 6D)

              Chase 201 N Walnut St #
              De1-10 Wilmington, DE
              19801                                                 10,283.00                  NA                    NA                0.00


              Wells Fargo Hm Mortgag
              8480 Stagecoach Cir
              Frederick, MD 21701                                 216,923.00                   NA                    NA                0.00

TOTAL SECURED CLAIMS                                            $ 227,206.00                 $ 0.00                $ 0.00            $ 0.00




       UST Form 101-7-TDR (10/1/2010) (Page: 3)
              Case 10-57615             Doc 48        Filed 04/03/19 Entered 04/03/19 13:36:03          Desc Main
                                                       Document     Page 4 of 16




            EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

                                          UNIFORM
                                                             CLAIMS             CLAIMS             CLAIMS
               PAYEE                       TRAN.                                                                  CLAIMS PAID
                                                           SCHEDULED           ASSERTED           ALLOWED
                                           CODE

RONALD R. PETERSON                         2100-000                    NA             3,250.00        3,250.00          3,250.00


RONALD R. PETERSON                         2200-000                    NA                20.00           20.00            20.00


Associated Bank                            2600-000                    NA                83.82           83.82            83.82

TOTAL CHAPTER 7 ADMIN. FEES                                         $ NA            $ 3,353.82       $ 3,353.82       $ 3,353.82
AND CHARGES



            EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                          UNIFORM
                                                             CLAIMS             CLAIMS             CLAIMS
               PAYEE                       TRAN.                                                                  CLAIMS PAID
                                                           SCHEDULED           ASSERTED           ALLOWED
                                           CODE

NA: NA                                           NA                    NA                  NA               NA              NA

TOTAL PRIOR CHAPTER ADMIN.                                          $ NA                 $ NA             $ NA             $ NA
FEES AND CHARGES



            EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

                                                               CLAIMS             CLAIMS
                                                 UNIFORM
                                                             SCHEDULED           ASSERTED          CLAIMS
CLAIM NO.              CLAIMANT                   TRAN.                                                           CLAIMS PAID
                                                              (from Form       (from Proofs of    ALLOWED
                                                  CODE
                                                                  6E)              Claim)

             Associate Area Counsel,
             SB/SE 200 W. Adams, Suite
             2300 Chicago, IL 60606-5208                                0.00                 NA             NA              0.00




      UST Form 101-7-TDR (10/1/2010) (Page: 4)
             Case 10-57615             Doc 48      Filed 04/03/19 Entered 04/03/19 13:36:03         Desc Main
                                                    Document     Page 5 of 16




                                                            CLAIMS             CLAIMS
                                                UNIFORM
                                                          SCHEDULED           ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                         CLAIMS PAID
                                                           (from Form       (from Proofs of     ALLOWED
                                                 CODE
                                                               6E)              Claim)

            D. Patrick Mullarkey Tax
            Division P.O. Box 55 Ben
            Franklin Station Washington,
            DC 20044                                                 0.00                 NA              NA            0.00


            Internal Revenue Service Mail
            Stop 5010 CHI 230 S.
            Dearborn Street Chicago, IL
            60604                                                    0.00                 NA              NA            0.00


            IRS PO Box 21125
            Philadelphia, PA 19114                              1,198.00                  NA              NA            0.00


            United States Attorney 219 S.
            Dearborn Street Chicago, IL
            60604                                                    0.00                 NA              NA            0.00

TOTAL PRIORITY UNSECURED                                       $ 1,198.00              $ 0.00         $ 0.00           $ 0.00
CLAIMS



            EXHIBIT 7 – GENERAL UNSECURED CLAIMS

                                                            CLAIMS             CLAIMS
                                                UNIFORM
                                                          SCHEDULED           ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                         CLAIMS PAID
                                                           (from Form       (from Proofs of     ALLOWED
                                                 CODE
                                                               6F)              Claim)

            Advanta Bank Corp Po Box
            844 Spring House, PA 19477                          4,248.00                  NA              NA            0.00


            Bank Of America Po Box
            1598 Norfolk, VA 23501                             10,822.00                  NA              NA            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 5)
             Case 10-57615             Doc 48      Filed 04/03/19 Entered 04/03/19 13:36:03       Desc Main
                                                    Document     Page 6 of 16




                                                            CLAIMS            CLAIMS
                                                UNIFORM
                                                          SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                       CLAIMS PAID
                                                           (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                               6F)             Claim)

            Bank Of America Po Box
            1598 Norfolk, VA 23501                              8,537.00                 NA             NA            0.00


            Bank Of America Po Box
            17054 Wilmington, DE 19850                         24,700.00                 NA             NA            0.00


            Cap One Po Box 85520
            Richmond, VA 23285                                  7,360.00                 NA             NA            0.00


            Chase Po Box 15298
            Wilmington, DE 19850                                7,718.00                 NA             NA            0.00


            Chase Po Box 15298
            Wilmington, DE 19850                                9,254.00                 NA             NA            0.00


            Fnb Omaha Po Box 3412
            Omaha, NE 68103                                     8,348.00                 NA             NA            0.00


            Gemb/Ge Money Bank Low
            Po Box 103065 Roswell, GA
            30076                                                 193.00                 NA             NA            0.00


            Gemb/L&T Po Box 981400 El
            Paso, TX 79998                                        119.00                 NA             NA            0.00


            Gemb/Qvc Po Box 971402 El
            Paso, TX 79997                                        167.00                 NA             NA            0.00


            Jjill/Cbsd Po Box 6497 Sioux
            Falls, SD 57117                                        40.00                 NA             NA            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 6)
             Case 10-57615             Doc 48       Filed 04/03/19 Entered 04/03/19 13:36:03        Desc Main
                                                     Document     Page 7 of 16




                                                             CLAIMS            CLAIMS
                                                UNIFORM
                                                           SCHEDULED          ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                         CLAIMS PAID
                                                            (from Form      (from Proofs of     ALLOWED
                                                 CODE
                                                                6F)             Claim)

            Mcydsnb 9111 Duke Blvd
            Mason, OH 45040                                         77.00                 NA              NA            0.00


            Mcydsnb 9111 Duke Blvd
            Mason, OH 45040                                         75.00                 NA              NA            0.00


            National City Card Ser 1
            Financial Pkwy Kalamazoo,
            MI 49009                                             5,508.00                 NA              NA            0.00


            Profess Acct 633 W
            Wisconsin Av Milwaukee, WI
            53203                                                   79.00                 NA              NA            0.00


            Sears/Cbsd Po Box 6189
            Sioux Falls, SD 57117                                6,248.00                 NA              NA            0.00


            Visdsnb 9111 Duke Blvd
            Mason, OH 45040                                      1,718.00                 NA              NA            0.00


            Wfcb/Hsn 995 W 122nd Ave
            Westminster, CO 80234                                  267.00                 NA              NA            0.00


            Wfnnb/Eddie Bauer 995 W
            122nd Ave Westminster, CO
            80234                                                   45.00                 NA              NA            0.00


            AMERICAN INFOSOURCE
3           LP AS AGENT FOR                     7100-000             NA              6,317.67       6,317.67        1,519.67


            CAPITAL ONE BANK
7           (USA), N.A.                         7100-000             NA              7,443.86       7,443.86        1,790.57




     UST Form 101-7-TDR (10/1/2010) (Page: 7)
             Case 10-57615             Doc 48       Filed 04/03/19 Entered 04/03/19 13:36:03          Desc Main
                                                     Document     Page 8 of 16




                                                             CLAIMS             CLAIMS
                                                UNIFORM
                                                           SCHEDULED           ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                           CLAIMS PAID
                                                            (from Form       (from Proofs of     ALLOWED
                                                 CODE
                                                                6F)              Claim)

5           CHASE BANK USA, N.A.                7100-000               NA             9,254.17        9,254.17        2,226.03


6           CHASE BANK USA, N.A.                7100-000               NA             7,718.12        7,718.12        1,856.54


            FIA CARD SERVICES,
13          NA/BANK OF AMERI                    7100-000               NA           24,700.72       24,700.72         5,941.59


            FIA CARD SERVICES,
14          NA/BANK OF AMERI                    7100-000               NA             8,537.07        8,537.07        2,053.53


            FIA CARD SERVICES,
15          NA/BANK OF AMERI                    7100-000               NA           10,822.49       10,822.49         2,603.28


            FIRST NATIONAL BANK
4           OF OMAHA                            7100-000               NA             8,452.88        8,452.88        2,033.28


12          PNC BANK                            7100-000               NA             5,668.07        5,668.07        1,363.42


            AMERICAN INFOSOURCE
1           LP AS AGENT FOR                     7100-001               NA               321.06         321.06            77.23


            AMERICAN INFOSOURCE
2           LP AS AGENT FOR                     7100-001               NA               312.11         312.11            75.08


10          MIDLAND FUNDING LLC                 7100-001               NA               147.27         147.27            35.42


11          MIDLAND FUNDING LLC                 7100-001               NA               141.91         141.91            34.14


9           MIDLAND FUNDING LLC                 7100-001               NA               151.34         151.34            36.40

TOTAL GENERAL UNSECURED                                        $ 95,523.00        $ 89,988.74      $ 89,988.74      $ 21,646.18
CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 8)
                                                                                                                                                                                                  Page:       1
                                         Case 10-57615          Doc 48   Filed 04/03/19 Entered 04/03/19 13:36:03                                      Desc Main
                                                                                     FORM 1
                                                                 INDIVIDUALDocument     Page
                                                                            ESTATE PROPERTY   9 of 16AND REPORT
                                                                                            RECORD
                                                                                             ASSET CASES
Case No:              10-57615                            PSH    Judge:        Pamela S. Hollis                             Trustee Name:                      RONALD R. PETERSON
Case Name:            PETRU LULUSA                                                                                          Date Filed (f) or Converted (c):   12/30/2010 (f)
                      GABRIELA G. LULUSA                                                                                    341(a) Meeting Date:               02/18/2011
For Period Ending:    02/14/2019                                                                                            Claims Bar Date:                   05/23/2011


                                   1                                          2                             3                            4                          5                             6

                          Asset Description                                 Petition/                 Est Net Value              Property Formally             Sale/Funds                     Asset Fully
              (Scheduled and Unscheduled (u) Property)                    Unscheduled             (Value Determined by              Abandoned                  Received by                Administered (FA)/
                                                                            Values                 Trustee, Less Liens,             OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                       Exemptions,                                                                              Assets
                                                                                                     and Other Costs)

  1. Real estate located at 1524 S. Brophy Avenue, Park                            248,000.00                    1,077.00                                                       0.00                        FA
  2. Cash on Hand                                                                        30.00                       0.00                                                       0.00                        FA
  3. Checking account with Wells Fargo                                               2,800.00                        0.00                                                       0.00                        FA
  4. Checking account at Wachovia - Co-Debtor is on fat                                   0.00                       0.00                                                       0.00                        FA
  5. Money Market Account at Wachovia - Co-Debtor is on                                   0.00                       0.00                                                       0.00                        FA
  6. Certificate of Deposit at Wachovia - Co-Debtor is                                    0.00                       0.00                                                       0.00                        FA
  7. Miscellaneous used household goods and furnishings                                 600.00                       0.00                                                       0.00                        FA
  8. Books, Pictures, and CD's                                                          175.00                       0.00                                                       0.00                        FA
  9. Wearing Apparel                                                                    800.00                       0.00                                                       0.00                        FA
 10. Miscellaneous Costume Jewelry                                                      150.00                       0.00                                                       0.00                        FA
 11. Custom Remodeling - Sole Proprietorship - 100% own                                   0.00                       0.00                                                       0.00                        FA
 12. Estimated 2010 tax refund: Debtors expect to owe                                     0.00                       0.00                                                       0.00                        FA
 13. Co-Debtor retains a 1/2 future life estate interes                                   0.00                       0.00                                                25,000.00                          FA
 14. Co-Debtor's real estate license                                                      0.00                       0.00                                                       0.00                        FA
 15. Automobile - 1995 Chevrolet Astro Van with 135,000                              1,225.00                        0.00                                                       0.00                        FA
 16. Automobile - 2008 Ford Escape with 80,000 miles -                               6,263.00                    6,263.00                                                       0.00                        FA
 17. Automobile - 2001 Honda Civic with 140,000 miles -                              1,367.00                        0.00                                                       0.00                        FA
 18. Automobile - 1999 Toyota Camry with 144,000 - Paid                              1,900.00                        0.00                                                       0.00                        FA
 19. 2 Cats                                                                              50.00                       0.00                                                       0.00                        FA


                                                                                                                                                                             Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                               $263,360.00                   $7,340.00                                               $25,000.00                        $0.00
                                                                                                                                                                             (Total Dollar Amount in Column 6)




      UST Form 101-7-TDR (10/1/2010) (Page: 9)
                                                                                                                                                                                      Page:    2
                                        Case 10-57615               Doc 48          Filed 04/03/19 Entered 04/03/19 13:36:03
Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:
                                                                                                                                                            Desc Main
                                                                                     Document     Page 10 of 16
April 8, 2018,DPLQUHFHLSWRIWKHSURFHHGVIURPWKH'HEWRU VLQWHUHVWLQWKHSDUHQWV KRPH7KHFDVHLVQRZLQFORVLQJDQG,H[SHFWWRILOHDILQDOUHSRUWZLWKLQ30GD\V
                                                                                                                                                                                       Exhibit 8
April 22, 20176WDWXVLVXQFKDQJHG,SHUIRUPHGDWLWOHFKHFNWRFRQILUPWKDWWKHUHKDGEHHQQRFKDQJHV

April 26, 20167KHHVWDWHKROGVDUHPDLQGHULQWHUHVWLQ%URZDUG&RXQW\)ORULGDUHDOHVWDWH:DLWLQJIRUWKHSDUHQWVWRGLH

April 24, 2015, 01:09 pm: The only remaining asset in this estate is a life estate in the Debtor's parent's home, which will not become estate property until the death of the
Debtor's parents.

April 18, 2014, 10:40DP7KHHVWDWHRZQVWKHUHPDLQGHULQWHUHVWLQDKRPHLQZKLFKWKH'HEWRU VSDUHQWVKDYHDOLIHHVWDWH7KLVFDVHLVDZDLWLQJJDPHXQWLOWKH'HEWRU V
SDUHQWVDUHGHFHDVHG

January 30, 2012, 01:15SP0\RZQHUVKLSLVDUHPDLQGHULQWHUHVWLQ%URZDUG&RXQW\)ORULGD7KHSDUHQWVKDYHDOLIHHVWDWH,KDYHILOHGDOLVSHQGHQVLQWKHFDVH7KH
parents are very old.




Initial Projected Date of Final Report (TFR): 12/31/2015              Current Projected Date of Final Report (TFR): 07/01/2018




    UST Form 101-7-TDR (10/1/2010) (Page: 10)
                                                                                                                                                                                                    Page:           1
                                         Case 10-57615                Doc 48 Filed 04/03/19
                                                                                          FORM 2Entered 04/03/19 13:36:03                                  Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  11 of 16 RECORD
                                                                                               DISBURSEMENTS
           Case No: 10-57615                                                                                                 Trustee Name: RONALD R. PETERSON                                        Exhibit 9
      Case Name: PETRU LULUSA                                                                                                  Bank Name: Associated Bank
                   GABRIELA G. LULUSA                                                                               Account Number/CD#: XXXXXX8984
                                                                                                                                              Checking
  Taxpayer ID No: XX-XXX3798                                                                                Blanket Bond (per case limit): $54,824,000.00
For Period Ending: 02/14/2019                                                                               Separate Bond (if applicable):


       1                2                             3                                                4                                                      5                  6                     7

Transaction Date    Check or                Paid To / Received From                        Description of Transaction                 Uniform Tran.      Deposits ($)     Disbursements ($)    Account/CD Balance
                    Reference                                                                                                             Code                                                         ($)
   12/21/17            13         Gabriela Lulusa & Petru Lalusa            Remainder Interest subject to                              1110-000              $25,000.00                               $25,000.00
                                  1524 Brophy                               life estate
                                  Park Ridge, Il 60068 -5232                Life Estate and parent still alive
   01/08/18                       Associated Bank                           Bank Service Fee under 11                                  2600-000                                       $13.18          $24,986.82
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   02/07/18                       Associated Bank                           Bank Service Fee under 11                                  2600-000                                       $37.14          $24,949.68
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   03/07/18                       Associated Bank                           Bank Service Fee under 11                                  2600-000                                       $33.50          $24,916.18
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   07/25/18           1001        RONALD R. PETERSON                        Distribution                                                                                          $3,270.00           $21,646.18
                                  JENNER & BLOCK LLP
                                  CHICAGO, IL 60654-3456
                                  RONALD R. PETERSON                        Final distribution representing a           ($3,250.00)    2100-000
                                                                            payment of 100.00 % per court
                                                                            order.
                                  RONALD R. PETERSON                        Final distribution representing a             ($20.00)     2200-000
                                                                            payment of 100.00 % per court
                                                                            order.
   07/25/18           1002        DEPARTMENT OF THE TREASURY -              Distribution                                                                                             $944.93          $20,701.25
                                  INTERN
                                  P.O. Box 7346
                                  Philadelphia, PA 19101-7346
                                  DEPARTMENT OF THE TREASURY -              Final distribution to claim 8                ($889.90)     5800-000
                                  INTERN                                    representing a payment of
                                                                            100.00 % per court order.
                                  DEPARTMENT OF THE TREASURY -              Final distribution to claim 8                 ($55.03)     7100-000
                                  INTERN                                    representing a payment of
                                                                            23.00 % per court order.
   07/25/18           1003        AMERICAN INFOSOURCE LP AS                 Final distribution to claim 1                              7100-000                                       $73.86          $20,627.39
                                  AGENT FOR                                 representing a payment of
                                  as assignee of                            23.01 % per court order.
                                  Ann Taylor
                                  PO Box 248872
                                  Oklahoma City, OK 73124-8872



                                                                                    Page Subtotals:                                                          $25,000.00           $4,372.61
        UST Form 101-7-TDR (10/1/2010) (Page: 11)
                                                                                                                                                                                                     Page:           2
                                         Case 10-57615                Doc 48 Filed 04/03/19
                                                                                          FORM 2Entered 04/03/19 13:36:03                                  Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  12 of 16 RECORD
                                                                                               DISBURSEMENTS
           Case No: 10-57615                                                                                                 Trustee Name: RONALD R. PETERSON                                         Exhibit 9
      Case Name: PETRU LULUSA                                                                                                  Bank Name: Associated Bank
                   GABRIELA G. LULUSA                                                                               Account Number/CD#: XXXXXX8984
                                                                                                                                              Checking
  Taxpayer ID No: XX-XXX3798                                                                                Blanket Bond (per case limit): $54,824,000.00
For Period Ending: 02/14/2019                                                                               Separate Bond (if applicable):


       1                2                             3                                                4                                                      5                   6                     7

Transaction Date    Check or                Paid To / Received From                        Description of Transaction                 Uniform Tran.      Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                             Code                                                          ($)
   07/25/18           1004        AMERICAN INFOSOURCE LP AS                 Final distribution to claim 2                              7100-000                                        $71.80          $20,555.59
                                  AGENT FOR                                 representing a payment of
                                  as assignee of                            23.00 % per court order.
                                  Hsn
                                  PO Box 248872
                                  Oklahoma City, OK 73124-8872
   07/25/18           1005        AMERICAN INFOSOURCE LP AS                 Final distribution to claim 3                              7100-000                                    $1,453.33           $19,102.26
                                  AGENT FOR                                 representing a payment of
                                  Citibank N.A.                             23.00 % per court order.
                                  PO Box 248840
                                  Oklahoma City, OK 73124-8840
   07/25/18           1006        FIRST NATIONAL BANK OF OMAHA              Final distribution to claim 4                              7100-000                                    $1,944.52           $17,157.74
                                  Cardmember Services                       representing a payment of
                                  1620 Dodge Street                         23.00 % per court order.
                                  Stop Code 3105
                                  Omaha, NB 68197
   07/25/18           1007        CHASE BANK USA, N.A.                      Distribution                                                                                           $3,904.35           $13,253.39
                                  PO Box 15145
                                  Wilmington, DE 19850-5145
                                  CHASE BANK USA, N.A.                      Final distribution to claim 5               ($2,128.85)    7100-000
                                                                            representing a payment of
                                                                            23.00 % per court order.
                                  CHASE BANK USA, N.A.                      Final distribution to claim 6               ($1,775.50)    7100-000
                                                                            representing a payment of
                                                                            23.00 % per court order.
   07/25/18           1008        CAPITAL ONE BANK (USA), N.A.              Final distribution to claim 7                              7100-000                                    $1,712.41           $11,540.98
                                  by American InfoSource LP as agent        representing a payment of
                                  PO Box 71083                              23.00 % per court order.
                                  Charlotte, NC 28272-1083
   07/25/18           1009        MIDLAND FUNDING LLC                       Distribution                                                                                              $101.34          $11,439.64
                                  By its authorized agent Recoser, LLC
                                  25 SE 2nd Ave, Suite 1120
                                  Miami, FL 33131-1605
                                  MIDLAND FUNDING LLC                       (9-1) QCARD                                   ($34.81)     7100-000

                                  MIDLAND FUNDING LLC                       (10-1) LOWES CONSUMER                         ($33.88)     7100-000

                                  MIDLAND FUNDING LLC                       (11-1) LORD & TAYLOR                          ($32.65)     7100-000



                                                                                    Page Subtotals:                                                                $0.00           $9,187.75
        UST Form 101-7-TDR (10/1/2010) (Page: 12)
                                                                                                                                                                                                       Page:           3
                                         Case 10-57615                Doc 48 Filed 04/03/19
                                                                                          FORM 2Entered 04/03/19 13:36:03                                  Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  13 of 16 RECORD
                                                                                               DISBURSEMENTS
           Case No: 10-57615                                                                                                 Trustee Name: RONALD R. PETERSON                                           Exhibit 9
      Case Name: PETRU LULUSA                                                                                                  Bank Name: Associated Bank
                   GABRIELA G. LULUSA                                                                                Account Number/CD#: XXXXXX8984
                                                                                                                                              Checking
  Taxpayer ID No: XX-XXX3798                                                                                 Blanket Bond (per case limit): $54,824,000.00
For Period Ending: 02/14/2019                                                                                Separate Bond (if applicable):


       1                2                             3                                                4                                                      5                   6                       7

Transaction Date    Check or                Paid To / Received From                        Description of Transaction                 Uniform Tran.      Deposits ($)      Disbursements ($)      Account/CD Balance
                    Reference                                                                                                             Code                                                            ($)
   07/25/18           1010        PNC BANK                                  (12-1) collateral = unsecured                              7100-000                                    $1,303.90             $10,135.74
                                  PO BOX 94982                              asset
                                  CLEVELAND, OH 44101
   07/25/18           1011        FIA CARD SERVICES, NA/BANK OF             Distribution                                                                                          $10,135.74                    $0.00
                                  AMERI
                                  by American InfoSource LP as its agent
                                  PO Box 248809
                                  Oklahoma City, OK 73124-8809
                                  FIA CARD SERVICES, NA/BANK OF             Final distribution to claim 13              ($5,682.22)    7100-000
                                  AMERI                                     representing a payment of
                                                                            23.00 % per court order.
                                  FIA CARD SERVICES, NA/BANK OF             Final distribution to claim 14              ($1,963.89)    7100-000
                                  AMERI                                     representing a payment of
                                                                            23.00 % per court order.
                                  FIA CARD SERVICES, NA/BANK OF             Final distribution to claim 15              ($2,489.63)    7100-000
                                  AMERI                                     representing a payment of
                                                                            23.00 % per court order.
   08/09/18           1002        DEPARTMENT OF THE TREASURY -              Distribution Reversal                                                                                     ($944.93)               $944.93
                                  INTERN
                                  P.O. Box 7346
                                  Philadelphia, PA 19101-7346
                                  DEPARTMENT OF THE TREASURY -              Final distribution to claim 8                  $889.90     5800-000
                                  INTERN                                    representing a payment of
                                                                            100.00 % per court order.
                                  DEPARTMENT OF THE TREASURY -              Final distribution to claim 8                   $55.03     7100-000
                                  INTERN                                    representing a payment of
                                                                            23.00 % per court order.
   11/01/18                       Transfer to Acct # xxxxxx0151             Transfer of Funds                                          9999-000                                        $944.93                  $0.00



                                                                                                               COLUMN TOTALS                                 $25,000.00           $25,000.00
                                                                                                                     Less: Bank Transfers/CD's                     $0.00               $944.93
                                                                                                               Subtotal                                      $25,000.00           $24,055.07
                                                                                                                     Less: Payments to Debtors                     $0.00                 $0.00
                                                                                                               Net                                           $25,000.00           $24,055.07


                                                                                    Page Subtotals:                                                                $0.00          $11,439.64
        UST Form 101-7-TDR (10/1/2010) (Page: 13)
                                                                                                                                                                                                   Page:           4
                                         Case 10-57615                Doc 48 Filed 04/03/19
                                                                                          FORM 2Entered 04/03/19 13:36:03                               Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  14 of 16 RECORD
                                                                                               DISBURSEMENTS
           Case No: 10-57615                                                                                            Trustee Name: RONALD R. PETERSON                                            Exhibit 9
      Case Name: PETRU LULUSA                                                                                              Bank Name: Axos Bank
                   GABRIELA G. LULUSA                                                                             Account Number/CD#: XXXXXX0151
                                                                                                                                           Checking
  Taxpayer ID No: XX-XXX3798                                                                              Blanket Bond (per case limit): $54,824,000.00
For Period Ending: 02/14/2019                                                                             Separate Bond (if applicable):


       1                2                             3                                              4                                                     5                    6                     7

Transaction Date    Check or                Paid To / Received From                      Description of Transaction              Uniform Tran.        Deposits ($)       Disbursements ($)    Account/CD Balance
                    Reference                                                                                                        Code                                                             ($)
   11/01/18                       Transfer from Acct # xxxxxx8984           Transfer of Funds                                     9999-000                     $944.93                                    $944.93

   11/05/18           2001        Clerk, U.S. Bankruptcy Court              Remit to Court                                                                                           $11.27               $933.66

                                  AMERICAN INFOSOURCE LP AS                 Final distribution to claim 1              ($3.37)    7100-001
                                  AGENT FOR                                 creditor account # representing
                                                                            a payment of 1.05 % per court
                                                                            order.
                                  AMERICAN INFOSOURCE LP AS                 Final distribution to claim 2              ($3.28)    7100-001
                                  AGENT FOR                                 creditor account # representing
                                                                            a payment of 1.05 % per court
                                                                            order.
                                  MIDLAND FUNDING LLC                       (9-1) QCARD                                ($1.59)    7100-001

                                  MIDLAND FUNDING LLC                       (10-1) LOWES CONSUMER                      ($1.54)    7100-001

                                  MIDLAND FUNDING LLC                       (11-1) LORD & TAYLOR                       ($1.49)    7100-001

   11/05/18           2002        AMERICAN INFOSOURCE LP AS                 Final distribution to claim 3                         7100-000                                           $66.34               $867.32
                                  AGENT FOR                                 creditor account # representing
                                  Citibank N.A.                             a payment of 1.05 % per court
                                  PO Box 248840                             order.
                                  Oklahoma City, OK 73124-8840
   11/05/18           2003        FIRST NATIONAL BANK OF OMAHA              Final distribution to claim 4                         7100-000                                           $88.76               $778.56
                                  Cardmember Services                       creditor account # representing
                                  1620 Dodge Street                         a payment of 1.05 % per court
                                  Stop Code 3105                            order.
                                  Omaha, NB 68197
   11/05/18           2004        CHASE BANK USA, N.A.                      Final distribution to claim 5                         7100-000                                           $97.18               $681.38
                                  PO Box 15145                              creditor account # representing
                                  Wilmington, DE 19850-5145                 a payment of 1.05 % per court
                                                                            order.
   11/05/18           2005        CHASE BANK USA, N.A.                      Final distribution to claim 6                         7100-000                                           $81.04               $600.34
                                  PO Box 15145                              creditor account # representing
                                  Wilmington, DE 19850-5145                 a payment of 1.05 % per court
                                                                            order.




                                                                                   Page Subtotals:                                                             $944.93              $344.59
        UST Form 101-7-TDR (10/1/2010) (Page: 14)
                                                                                                                                                                                                     Page:           5
                                         Case 10-57615                Doc 48 Filed 04/03/19
                                                                                          FORM 2Entered 04/03/19 13:36:03                                 Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  15 of 16 RECORD
                                                                                               DISBURSEMENTS
           Case No: 10-57615                                                                                               Trustee Name: RONALD R. PETERSON                                           Exhibit 9
      Case Name: PETRU LULUSA                                                                                                Bank Name: Axos Bank
                   GABRIELA G. LULUSA                                                                               Account Number/CD#: XXXXXX0151
                                                                                                                                             Checking
  Taxpayer ID No: XX-XXX3798                                                                                Blanket Bond (per case limit): $54,824,000.00
For Period Ending: 02/14/2019                                                                               Separate Bond (if applicable):


       1                2                             3                                              4                                                       5                    6                     7

Transaction Date    Check or                Paid To / Received From                      Description of Transaction                Uniform Tran.        Deposits ($)       Disbursements ($)    Account/CD Balance
                    Reference                                                                                                          Code                                                             ($)
   11/05/18           2006        CAPITAL ONE BANK (USA), N.A.              Final distribution to claim 7                           7100-000                                           $78.16               $522.18
                                  by American InfoSource LP as agent        creditor account # representing
                                  PO Box 71083                              a payment of 1.05 % per court
                                  Charlotte, NC 28272-1083                  order.
   11/05/18           2007        PNC BANK                                  (12-1) collateral = unsecured                           7100-000                                           $59.52               $462.66
                                  PO BOX 94982                              asset
                                  CLEVELAND, OH 44101
   11/05/18           2008        FIA CARD SERVICES, NA/BANK OF             Final distribution to claim 13                          7100-000                                          $259.37               $203.29
                                  AMERI                                     creditor account # representing
                                  by American InfoSource LP as its agent    a payment of 1.05 % per court
                                  PO Box 248809                             order.
                                  Oklahoma City, OK 73124-8809
   11/05/18           2009        FIA CARD SERVICES, NA/BANK OF             Final distribution to claim 14                          7100-000                                           $89.64               $113.65
                                  AMERI                                     creditor account # representing
                                  by American InfoSource LP as its agent    a payment of 1.05 % per court
                                  PO Box 248809                             order.
                                  Oklahoma City, OK 73124-8809
   11/05/18           2010        FIA CARD SERVICES, NA/BANK OF             Final distribution to claim 15                          7100-000                                          $113.65                 $0.00
                                  AMERI                                     creditor account # representing
                                  by American InfoSource LP as its agent    a payment of 1.05 % per court
                                  PO Box 248809                             order.
                                  Oklahoma City, OK 73124-8809


                                                                                                              COLUMN TOTALS                                      $944.93              $944.93
                                                                                                                    Less: Bank Transfers/CD's                    $944.93                $0.00
                                                                                                              Subtotal                                             $0.00              $944.93
                                                                                                                    Less: Payments to Debtors                      $0.00                $0.00
                                                                                                              Net                                                  $0.00              $944.93




                                                                                   Page Subtotals:                                                                 $0.00              $600.34
        UST Form 101-7-TDR (10/1/2010) (Page: 15)
                                                                                                                                                           Page:     6
                                 Case 10-57615    Doc 48          Filed 04/03/19 Entered 04/03/19 13:36:03         Desc Main
                                                                   Document     Page 16 of 16
                                                                                                                                                            Exhibit 9
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                        NET            ACCOUNT
                                                                                                     NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                            XXXXXX0151 - Checking                                              $0.00                $944.93                 $0.00
                                            XXXXXX8984 - Checking                                        $25,000.00               $24,055.07                $0.00
                                                                                                         $25,000.00               $25,000.00                $0.00

                                                                                                   (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                           transfers)            to debtors)
                                            Total Allocation Receipts:                    $0.00
                                            Total Net Deposits:                       $25,000.00
                                            Total Gross Receipts:                     $25,000.00




                                                                    Page Subtotals:                                       $0.00                $0.00
UST Form 101-7-TDR (10/1/2010) (Page: 16)
